                                                  AFFIDAVIT OF SERVICE

                                         UNITED STATES DISTRICT COURT
                                             Western District of Texas

    Case Number: 6:21-CV-00108-ADA

    Plaintiff:
    TOT POWER CONTROL. S.L,
    vs.


    Defendant:
    SPRINT CORPORATION, ET AL,

    Received these papers on the 3rd day of February, 2021 at 3:15 pm to be served on SPRINT COMMUNICATIONS
    COMPANY LP. care of Its Registered Agent, CORPORATION SERVICE COMPANY,211 E. 7th Street, Suite
    620, Austin, Travis County, TX 78701.

    I, Thomas Kroll, being duly sworn, depose and say that on the 4th day of February, 2021 at 9:40 am, I:

    hand delivered a true copy of this Summons in a Civil Action together with Complaint for Patent Infringement
    and attached Exhibits to SPRINT COMMUNICATIONS COMPANY L.P. care of its Registered Agent,
    CORPORATION SERVICE COMPANY, by and through its designated agent, JOHN SPIDEL, at the address of: 211
    E. 7th Street, Suite 620, Austin. Travis County, TX 78701, having first endorsed upon such copy of such process
    the date of delivery.



    I certify that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
    103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
    In and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party
    to the above-referenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
    Interested in the outcome of the above-referenced cause.




    Subscribed and Sworn to before me on the 4th day of
    February, 2021 by the affiant who is personally known to                   ThomasfKroJr
    me.
                                                                               PSC-3012, Exp, 8/31/2021


                                                                               Our Job Serial Number: THP-2021000488
                                                                               Ref: 0340321 / 327 / 329
    NOTARY PUBLIC

                                   Copyfighl© 1992-2021 0al»6»»e Services, Inc. - Process Server's Toolt>o« V8 U
             Broussard

✩
           DrrtmiSSlOfl
          C4J2023
              30429927
